943 So.2d 1025 (2006)
Jimmy Lee DASSLER, Appellant,
v.
BELLSOUTH TELECOMMUNICATIONS, INC., Appellee.
Nos. 4D05-4389, 4D06-1422.
District Court of Appeal of Florida, Fourth District.
December 20, 2006.
Louis Thaler of Louis Thaler, P.A., Coral Gables, for appellant.
John R. Hargrove and Carol A. Gart of Gordon Hargrove & James, P.A., Fort Lauderdale, for appellee.
SHAHOOD, J.
Jimmy Lee Dassler ("appellant") appeals from the Final Judgment entered by the trial court. Appellant argues the trial court erred in entering the Final Judgment because it was obtained without notice to him and therefore void. Appellant further alleges that the trial court abused its discretion in denying his sworn motion for relief from judgment filed pursuant to Florida Rule of Civil Procedure 1.540.
Appellee, BellSouth Telecommunications, concedes the trial court erred in entering Final Judgment in its favor due to lack of notice and in denying appellant's rule 1.540 motion. We agree. See Polani v. Payne, 654 So.2d 202, 203-04 (Fla. 4th DCA 1995).
We therefore reverse the denial of the rule 1.540 motion and vacate the Final Judgment. We remand for further proceedings after appropriate notice to appellant.
Reversed and Remanded.
WARNER and MAY, JJ., concur.